DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Reasons for Allowance
In response to the amendments filed on 1/20/22, claims 1-4 & 6-19 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1 & 17-19.  The prior art fails to disclose or teach a program control apparatus, comprising at least one processor and at least one non-volatile computer readable medium comprising computer code, the at least one non-volatile memory and the computer code configured to, with the processor, cause a computer to execute a game using a first game element, the program control apparatus causing the computer to: receive data selecting the first game element associated with a player from a terminal, wherein the data selecting the first game element identifies game element characteristics; causing the program control apparatus to cause the computer to select a consumption target to be consumed as a part of satisfying a predetermined condition for changing an expression mode of a portion of the first game element from a first expression mode to a second expression mode, wherein the predetermined condition is identified at least in part by the game element characteristics 
The closest prior art appears to be Matsuhara et al. (US Patent Pub. 20070173333; referred to hereinafter as Matsuhara).  Matsuhara disclose video game processing apparatus causes an image display apparatus to display a player character of a video game on an image screen of the image display apparatus. In this case, the video game processing apparatus controls progress of the video game by controlling an action of the player character displayed on the image screen in accordance with operations by a player.  The video game processing apparatus also includes a game progress state information memory for storing game progress state information that indicates a progress state of the video game. The video game processing apparatus also includes a game progress state information update processor that, when a predetermined save execution condition is met, updates the game progress state information stored in the game progress state information memory to allow the player to resume playing the video game from the progress state of the video game indicated by the game progress state information.  However, Matsuhara does not disclose or teach all the recited claim limitations as required by the independents claims.  
Consequently, claims 1-4 & 6-19 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUNIT PANDYA/Primary Examiner, Art Unit 3649